UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7701



SIERRAS DESHAWN COBB,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-364; CA-04-674-1)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sierras Deshawn Cobb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sierras Deshawn Cobb, a federal prisoner, appeals the

district court’s order adopting the order of the magistrate judge

and dismissing without prejudice his motion seeking the award of

jail credits, which the district court construed as a petition

filed under 28 U.S.C. § 2241 (2000).       We have reviewed the record

and find no reversible error.         Accordingly, we affirm on the

reasoning of the district court.      See Cobb v. United States, Nos.

CR-00-364; CA-04-674-1 (M.D.N.C. Oct. 21, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -